DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 13-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2021/0066255, hereinafter, Chen.)
Regarding claims 1 and 18, in fig. 1, Chen discloses a semiconductor device 10 (para [0013]) comprising:
a chip, or die, 12 (para [0013]);
a circuit element inherently formed in the chip,
an insulating layer (not numbered in fig.1, but similar to layer 203, fig. 2B, para [0022]) formed over the chip so as to cover the circuit element;
a multilayer wiring region formed in the insulating layer and including a plurality of wirings, or metallization structure 144 (para 0013]) laminated and arranged in a thickness direction of the insulating layer so as to be electrically connected to the circuit element;
at least one insulating region 16 which does not include the wirings in an entire region in the thickness direction of the insulating layer and is formed in a region outside the multilayer wiring region in the insulating layer; and
at least one terminal electrode (under the conductive terminal 20, para [0014]) disposed over the insulating layer so as to face the chip with the at least one insulating region interposed between the at least one terminal electrode and the chip.
Regarding to claim 2, wherein the multilayer wiring region is formed in a portion of the insulating layer that covers the circuit element,
wherein the at least one insulating region is formed in a portion of the insulating layer that covers an outside of the circuit element, and
wherein the at least one terminal electrode faces a region outside the circuit element in the chip.
Regarding claims 13 and 20, Chen further comprising:
a lead-out electrode, or RDL, 18 led out from the at least one terminal electrode onto the insulating laver so as to face the wires with a portion of the insulating laver interposed between the lead- out electrode and the wirings; and
a via electrode, or TSV, 145 (para [0014] and fig. 1) which is interposed between the lead-out electrode and the wirings in the insulating layer and electrically connects the lead-out electrode and the wirings.
Regarding claim 14, wherein the at least one terminal electrode includes a plurality of terminal electrodes. Fig. 1.
Regarding claim 15, wherein the at least one insulating region includes a plurality of insulating regions. Fig. 1.
Regarding claim 17, Chen further comprising a film which covers the at least one terminal electrode. The “plating” is considered to be a product by process limitation in this case and is not being given a patentable weight in a product claim. See also, fig. 1.
Allowable Subject Matter
Claims 3-12, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art do not show a rectifier including an anode region formed in a region outside the circuit emergent in a surface layer portion of the chip and a cathode region formed in a surface layer portion of the anode region, wherein the at least one insulating region is formed in a portion of the insulating layer that covers the rectifier, and
wherein the at least one terminal electrode faces the rectifier.
And a porous region which includes a region in which a plurality of pores are introduced in the insulating layer, and is formed in at least a surface laver portion of the insulating layer,
wherein the at least one terminal electrode is disposed over the porous region of the insulating layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/Primary Examiner, Art Unit 2814